DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Sun et al. is silent as to having different modes that both identify and detect different types of damage and/or detects and identifies impact damage along with other forms of damage.
Examiner respectfully disagrees. First, amended claim 1 requires “employing at least two different modes to detect and identify different types of damage to the test subject including impact damage alone, wrinkle damage alone, delamination alone, or detect and identify impact damage in association with wrinkle damage or delamination”. As understood by the Examiner, the amended claim 1 requires at least two different modes to detect and identify “different types of damage to the test subject including impact damage alone, wrinkle damage alone, delamination alone” or “impact damage in association with wrinkle damage or delamination”. Furthermore, the limitation “impact damage in association (emphasis added) with wrinkle damage or delamination” does not require the impact damage to be combined with wrinkle damage or delamination, delamination could be a type of impact damage. Therefore, for the purpose of this rejection, Examiner is interpreting the newly added limitation as “employing at least two 
Sun et al. teaches “A variable angle beam wedge can be used to cope
with temperature variation or to tune wave generation to a different mode by adjusting the incident angle, as presented in Figure 4” in page 5, right column. Also, Sun et al. teaches “On the other hand, 𝐴0 mode seems to be better suited for the detection of delaminations, disbonds, and corrosion with pitch-catch acoustoultrasonics techniques [5]” in page 3, right column. Therefore, Sun teaches using a variable angle beam wedge to generate different modes of acoustic waves and one of the modes (𝐴0 mode) is capable of detect delamination.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 11, 13-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“A Methodological Review of Piezoelectric Based Acoustic Wave Generation and Detection Techniques for Structural Health Monitoring”, published in 2013, see attached publication).
Regarding claim 1, Sun teaches a method for detecting various types of damage in composites comprising: employing at least one adjustable angle beam transducer 𝐴0 mode seems to be better suited for the detection of delaminations, disbonds, and corrosion with pitch-catch acoustoultrasonics techniques [5]” in page 3, right column. Therefore, Sun teaches using a variable angle beam wedge to generate different modes of acoustic waves and one of the modes, 𝐴0 mode is capable of detect delamination).
Regarding claim 3, Sun teaches indicating damage in the test subject via an SH0 amplitude drop (Fig. 15).
Regarding claim 4, Sun teaches estimating a size of at least one delamination and impact damage via linear scanning (As shown in Fig.30).
Regarding claim 5, Sun teaches wherein the least one adjustable angle beam transducer impinges on the test subject at an oblique angle (As shown in Figs. 3-4).

Regarding claim 7, Sun teaches the tuning angle is calculated via the equation:                         
                            S
                            i
                            n
                            θ
                            =
                            
                                
                                    C
                                    w
                                
                                
                                    C
                                
                            
                        
                     , wherein;                         
                            θ
                        
                     is an incident angle of pressure waves impinging on the test subject;                         
                            C
                            w
                        
                     is velocity of the pressure waves impinging on the test subject; and c is phase velocity of a wave mode at a selected frequency in the test subject (Page 4, right column, paragraph 2).
Regarding claim 9, Sun teaches obtaining a phase-velocity dispersion curve of the test subject (Fig.1).
Regarding claim 11, Sun teaches a nondestructive inspection method comprising: exciting at least one adjustable angle beam transducer with an excitation signal; achieving single-mode guided wave excitation (Page 3, right column, second paragraph); generating a shear horizontal (SH0) wave (Page 12, right column, paragraph 4); observing wave propagation and interaction with a test subject; and detecting damage in the test subject (Page 16, left column, paragraph 3); and employing different modes to detect and identify different types of damage to the test subject including detecting and identifying impact damage alone or impact damage in combination with matrix cracking, fiber breakage, and/or interlaminar delamination (Page 5, right column and page 3, right column. Sun teaches using a variable angle beam wedge to generate different modes of acoustic waves and one of the modes, 𝐴0 mode is capable of detect delamination).

Regarding claim 14, Sun teaches detecting a SH0 amplitude drop to estimate a size of damage to a test subject (Fig. 15).
Regarding claim 16, Sun teaches conducting line scanning (Page 9, left column, first paragraph) using at least two adjustable angle beam transducers (As shown in Figs. 3-4).
Regarding claim 17, Sun teaches determining a size of impact damage on the test subject via linear scanning (As shown in Fig.30).
Regarding claim 18, Sun teaches adjusting a tuning angel via an angle-adjustable wedge (As shown in Figs. 3-4).
Regarding claim 19, Sun teaches the tuning angle is calculated via the equation:                         
                            S
                            i
                            n
                            θ
                            =
                            
                                
                                    C
                                    w
                                
                                
                                    C
                                
                            
                        
                     , wherein;                         
                            θ
                        
                     is an incident angle of pressure waves impinging on the test subject;                         
                            C
                            w
                        
                     is velocity of the pressure waves impinging on the test subject; and c is phase velocity of a wave mode at a selected frequency in the test subject (Page 4, right column, paragraph 2).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“A Methodological Review of Piezoelectric Based Acoustic Wave Generation and Detection Techniques for Structural Health Monitoring”, published in 2013, see attached publication) in view of AAPA (Applicant admitted prior art).
Regarding claims 8 and 20, Sun teaches all the features of claims 6 and 18 as outlined above, Sun is silent about the tuning angle is adjusted from 0 to 70 degrees.
AAPA teaches the tuning angle is adjusted from 0 to 70 degrees (Paragraph 98 of the present publication).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust the incident angle in Sun’s deivce from 0 to 70 degrees because it would allow user to generate different wave modes.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“A Methodological Review of Piezoelectric Based Acoustic Wave Generation and Detection Techniques for Structural Health Monitoring”, published in 2013, see attached publication) in view of Campbell (U.S. Publication No. 20160011151).
Regarding claims 10 and 12, Sun teaches all the features of claims 1 and 11 as outlined above, Sun is silent about trapped energy analysis indicating a number of delaminations in the test subject.
Campbell teaches trapped energy analysis indicating a number of delaminations in the test subject (Paragraphs 40 and 46).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861